Citation Nr: 1404146	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.  

2.  Entitlement to an initial compensable rating for status post left pinky finger injury with residual fixed flexion deformity.  

3.  Entitlement to an initial compensable rating for well healed scar to the left forehead and status-post traumatic injury to the left lower lip with well healed residual scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for the disabilities at issue and assigned them noncompensable ratings.  

The Veteran had requested a local hearing in June 2010.  However, in April 2011, he indicated that he no longer wanted that hearing unless he later indicated that he did.  No subsequent hearing request has been made.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record as well as possibly VBMS.

The issue of entitlement to an initial compensable rating for scars to the left forehead and left lower lip is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran does not have moderate pes planus of either foot; with the weightbearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use.

2.  The Veteran's service connected status post left pinky finger injury with residual fixed flexion deformity has not resulted in amputation of the little finger or ankylosis of both the metacarpophalangeal and proximal interphalangeal joints.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5276 (2013). 

2.  The criteria for a compensable rating for status post left pinky finger injury with residual fixed flexion deformity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5227, 5230 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in April 2009 and August 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they contain sufficient information to apply all pertinent rating provisions.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have not significantly changed and that uniform ratings are warranted.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Pes planus

The Veteran appeals for a compensable rating for his bilateral pes planus.  

A flatfoot disorder is noncompensable if mild, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted if a flatfoot disorder is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating (20 percent if unilateral) is warranted if the flatfoot disorder is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating (30 percent if unilateral) is warranted for acquired flat foot when the disability is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

On VA examination in April 2009, the Veteran complained of bunions and heel pain, without functional impairment.  He reported that he had worn insoles for his foot condition.  Examination of his feet did not reveal any sign of painful motion, weakness, atrophy of musculature, or tenderness.  His arches were low.  Palpation of the plantar surface of the feet did not reveal any tenderness, and the Achilles tendons showed good alignment.  

On VA examination in August 2011, similar complaints were reported.  Examination revealed tenderness of the feet, including slight tenderness in each plantar surface, but no painful motion, weakness, atrophy of musculature, or instability.  Weightbearing and non-weightbearing examination showed normal alignment of the Achilles tendons bilaterally.  The Veteran did not have any limitation with standing or walking and he reportedly did not require any type of support with his shoes.  

A compensable rating for bilateral pes planus requires the weight bearing line to be over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of one or both feet.  In this case, none of the above are present or nearly approximated.  Instead, as indicated above, the Veteran's weightbearing line has been normal, there has been no inward bowing of the Achilles tendon, and the Veteran did not have any limitation with standing or walking.  Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist, as the Veteran denied functional impairment on examination and examination of his feet did not reveal any painful motion, weakness, atrophy, or instability, and there was no limitation with standing or walking.  A compensable rating is therefore not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for any period during the course of this appeal.

Left pinky

The Veteran appeals for a compensable rating for his left pinky fixed flexion deformity disability.  

Under Diagnostic Code 5230, a noncompensable rating is warranted for any limitation of motion of the ring or little finger on the major or minor hand.  There is no higher disability evaluation available under Diagnostic Code 5230.  

Under Diagnostic Code 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring or little finger on the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  There is no higher disability evaluation available under Diagnostic Code 5227.  When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id., at Note.   

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Id. at Note (3)(ii).  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Id., at Note (3)(iii).

A compensable rating for a fifth finger disability can be assigned when there is amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Under Diagnostic Code 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the PIP joint or proximal thereto.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5155, at Note.  

On VA examination in April 2009, the Veteran complained of constant left pinky finger pain, as well as stiffness and deformity.  On examination, the left 5th finger was in a fixed flexion deformity of 90 degrees at the proximal interphalangeal joint.  Otherwise, there was no detectable alteration in the form or function of the left hand fingers.  The Veteran could tie his shoelaces, fasten buttons, and pick up a piece of paper and tear it.  The thumb reached the base of the 5th finger and touched the tip of each finder, and hand strength was normal.  The Veteran had 0 to 10 out of a normal 70 degrees of left 5th distal interphalangeal joint flexion, and 0 to 90 out of a normal 90 degrees of metacarpophalangeal joint flexion.  

The most recent VA examination in August 2011 showed the Veteran complaining of left pinky pain, decreased dexterity, and stiffness, but he denied decreased strength and flare-ups.  On examination, with the thumb attempting to oppose the fingers, there was no gap between the thumb pad and the left finger tip.  There was no objective evidence of thumb pain on that attempts or on 3 repetitions.  After repetitive use, the motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The left little finger proximal interphalangeal joint was fixed at 90 degrees.  

The Veteran's left little finger limitation of motion is not compensable under either Diagnostic Code 5227 or 5230.  The evidence of record further shows that the Veteran's left fifth finger does not have ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  Instead, his metacarpophalangeal joint range of motion is from 0 to 90 degrees according to the April 2009 VA examination report.  Thus, his disability may not be rated as an amputation.  38 C.F.R. § 4.71a, Note (3)(iii) preceding DC 5216.  Accordingly, he is not entitled to a compensable evaluation under Diagnostic Codes 5155, 5227, or 5230.  Further, there is no evidence to show that the Veteran has limitation of motion of other digits due to his left fifth finger disability, or that it interferes with the overall function of his hand.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note.

The Board has considered whether an increased disability rating is warranted for the Veteran's left fifth finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his left fifth finger disability under either Diagnostic Code 5230 or 5227, and this is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration.

The Veteran's complaints of pain and functional impairment have been considered when evaluating the foot and finger disabilities.  The Veteran is competent to report the symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's cervical spine and left foot disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against compensable disability ratings for the disabilities at issue, for any part of the rating period.  Accordingly, compensable ratings must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

Other Considerations

The discussion above reflects that the symptoms of the Veteran's foot and finger disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his foot and finger disabilities are primarily manifested by pain, tenderness, limitation of motion and decreased dexterity.  Many of the applicable diagnostic codes used to rate the disabilities provide for ratings based on limitation of motion  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for  a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the Veteran's service-connected bilateral pes planus or left pinky finger disability.  Instead, the April 2009 VA examination report indicates that the Veteran served in the Army for 24 years (through February 2009) and had been active at that time, and that his condition did not affect his functioning in his usual occupation or his activities of daily living.  Further consideration of TDIU is  not warranted.


ORDER

A compensable rating for bilateral pes planus is not warranted.  

A compensable rating for status post left pinky finger injury with residual fixed flexion deformity is not warranted.  


REMAND

The Veteran seeks a compensable rating for the service-connected left forehead and lower lip scars, which are ratable under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Such provisions indicate that unretouched photographs of these scars are to be taken into consideration, and unretouched photographs are not of record.  Additionally, a scar is considered disfiguring if the surface contour of the scar is elevated or depressed on palpation.  The April 2009 VA examination report suggests that the Veteran's left lower lip scar is elevated, as the examiner stated that the lower left lip scar "is less than 0.1 cm in elevation."  The examiner in August 2011, however, found that the left lower lip scar was level on palpation.  Under the circumstances, the Board finds that remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if the surface contour of his left lower lip scar is elevated or depressed (any amount is sufficient) on palpation.  The VA examiner should take photographs of the Veteran's left forehead and lower lip scars and they should be incorporated into the claims record.  A photograph taken in such a manner as to help adjudicators to decide whether the surface contour of the Veteran's lower lip scar is elevated should be included if possible.

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


